UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-02719 DWS Strategic Government Securities Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Strategic Government Securities Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 15 Investment Portfolio 23 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Financial Highlights 32 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Tax Information 48 Investment Management Agreement Approval 53 New Sub-Advisory Agreement Approval 56 Summary of Management Fee Evaluation by Independent Fee Consultant 60 Board Members and Officers 64 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. The fund may use derivatives, including as part of its global alpha strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. In the current market environment, mortgage backed securities are experiencing increased volatility. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 6.54% 7.16% 6.16% 5.59% Class B 5.72% 6.23% 5.25% 4.66% Class C 5.83% 6.34% 5.34% 4.75% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 3.61% 6.17% 5.57% 5.29% Class B (max 4.00% CDSC) 2.72% 5.64% 5.08% 4.66% Class C (max 1.00% CDSC) 5.83% 6.34% 5.34% 4.75% No Sales Charges Life of Class S* Class S 6.84% 7.38% 6.37% N/A 5.99% Institutional Class 6.80% 7.37% 6.40% 5.81% N/A Barclays Capital GNMA Index+ 7.19% 7.65% 6.77% 6.24% 6.43% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. * Class S shares commenced operations on August 1, 2005. Index returns began on July 31, 2005. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2010 are 0.81%, 1.77%, 1.59%, 0.64% and 0.57% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Strategic Government Securities Fund — Class A [] Barclays Capital GNMA Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The unmanaged Barclays Capital GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ October Income Dividend $ Capital Gain Distributions $ SEC 30-day Yield as of 10/31/10++ % Current Annualized Distribution Rate as of 10/31/10++ % ++The SEC yield is net investment income per share earned over the month ended October 31, 2010, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — GNMA Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 42 of 66 63 3-Year 29 of 61 47 5-Year 28 of 56 50 10-Year 23 of 44 52 Class B 1-Year 62 of 66 93 3-Year 55 of 61 89 5-Year 54 of 56 95 10-Year 43 of 44 96 Class C 1-Year 59 of 66 89 3-Year 52 of 61 84 5-Year 51 of 56 90 10-Year 42 of 44 94 Class S 1-Year 31 of 66 47 3-Year 24 of 61 39 5-Year 21 of 56 37 Institutional Class 1-Year 32 of 66 48 3-Year 25 of 61 41 5-Year 19 of 56 34 10-Year 15 of 44 34 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Strategic Government Securities Fund .80% 1.70% 1.55% .62% .49% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Strategic Government Securities Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Strategic Government Securities Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for a portion of the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. On August 1, 2010, members of the Advisor's Quantitative Strategies Group, including some members of the fund's portfolio management team, separated from the Advisor and formed QS Investors as a separate investment advisory firm unaffiliated with the Advisor (the "Separation"). Portfolio Management Team William Chepolis, CFA Ohn Choe, CFA John D. Ryan Portfolio Managers, Deutsche Investment Management Americas Inc. Thomas Picciochi Robert Wang Portfolio Managers, QS Investors Overview of Market and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. For the 12 months ended October 31, 2010, the fund's Class A shares posted a 6.54% total return, compared with the 7.19% return of its benchmark, the Barclays Capital GNMA Index and the 6.94% return of its average peer in the Lipper GNMA Funds category.1,2 At the close of the period, the fund's duration (a measure of interest rate sensitivity based on when investors can expect payments of principal and interest from a bond) stood at 3.3 years, compared with 3.4 years for the Barclays Capital GNMA Index.3 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) Government National Mortgage Association (GNMA) investors pay close attention to the direction of interest rates, as falling rates can lead to increased prepayments on underlying loans and negatively impact returns. The US Federal Reserve Board (the Fed) left short-term interest rates at essentially zero during the 12 months, maintaining a target range for the federal funds rate of between 0% and 0.25%.4 Early in the period, market interest rate levels generally rose as the economy emerged from the depths of the financial crisis. For the full 12 months, however, interest rates fell along the entire Treasury yield curve, with the steepest declines occurring on intermediate-term issues.5 To illustrate, the two-year yield went from 0.90% to 0.34%, the five-year from 2.31% to 1.17%, the 10-year from 3.41% to 2.63% and the 30-year from 4.23% to 3.99%. Mortgage rates remained near historical lows for most of the period, supported by the Fed's zero interest rate policy and direct purchases of mortgage-backed issuance. Prepayments remained modest despite lower rates, as homeowners continued to deal with negative equity and tighter mortgage underwriting standards. Positive Contributors to Performance As we expected prepayments to remain low, the fund has maintained a focus on higher coupon mortgages.6 At the same time, we have continued to emphasize mortgage pools with predictable cash flows. We believed this would allow shareholders to benefit from increased income with very low incremental risk. Early in the period, the market was willing to pay a significant premium for these characteristics, as prepayments remained low and prices of these bonds rose sharply. The fund had holdings of interest-only collateralized mortgage obligations that were structured to perform well if prepayments remained low and with yields that vary inversely with LIBOR — a leading benchmark for taxable interest rates.7 As interest-only securities are the most sensitive to prepayment expectations, we sought protection by carefully evaluating the underlying mortgage pools, looking for such characteristics as a track record of low prepayments, lower remaining loan balances and a preferred geographical exposure. This exposure worked well for the fund as prepayments remained low and taxable rates declined. Thefund's overall duration and sensitivity to interest rate changes was longer than the benchmark for most of the period, adding to relative performance in an environment of declining interest rates. For much of the fiscal period, given a relatively steep yield curve, we used futures in order gain added exposure to the 10-year Treasury while simultaneously shorting the two-year portion of the curve. This worked well for the fund as the yield curve flattened via declining rates on intermediate- and longer-term issues. As part of our approach, we seek to enhance total returns by employing a global tactical asset allocation overlay strategy.8 This strategy seeks to identify the relative value to be found among global bond and currency markets, and then to benefit from disparities through the use of fixed- income futures and currency forward contracts. For the 12 months ended October 31, 2010, the global tactical asset allocation overlay strategy was a positive contributor to performance. Negative Contributors to Performance Late in the period, the fund's relatively low exposure to more recently issued securities with lower underlying coupons acted as a constraint on relative performance. Lower coupon pools benefited from investors seeking protection against proposals floated to help underwater homeowners refinance at today's low rates. Some of these proposals could, in theory, result in higher coupon pools that have traded at premium prices being prepaid at par, hurting returns for investors. In our view this scenario is not likely to come to pass, and we have not seen the value in holding long-term securities with coupons of 4% or lower. As interest rates reached extreme lows late in the fiscal period, some of the interest-only securities in the fund declined in value as investors sought protection against the potential for increased prepayments. Prepayments have not increased to any significant degree, and we remain comfortable with this exposure. Outlook and Positioning The current economic recovery continues to be less than robust by historical standards, with employment lagging and consumer demand for homes and autos tepid. We expect the Fed to maintain its zero interest rate policy for the foreseeable future, as it has signaled that it is more concerned with deflation and excess capacity than inflation. In addition, there is discussion of the Fed making additional purchases of securities in order to bring mortgage rates down that could influence prepayments on higher coupon mortgages. While we expect the Fed to remain on hold with its zero interest rate policy for the near-to-intermediate term, with mortgage rates at historic lows, we are carefully managing the fund's overall duration and looking at other ways to position the portfolio ahead of the eventual rise in interest rates. We will continue to monitor the economy and Fed policy closely as we position the fund going forward. 1The unmanaged Barclays Capital GNMA Index is a market-value-weighted measure of all fixed-rate securities backed by mortgage pools of the Government National Mortgage Association. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2The Lipper GNMA Funds category includes funds that invest at least 65% of their assets in Government National Mortgage Association securities. Lipper figures represent the average of the total returns reported by all of the mutual funds designated by Lipper Inc. as falling into the Lipper GNMA Funds category. For the 1-, 5- and 10-year periods this category's average was 6.94% (66 funds), 6.31% (56 funds) and 5.63% (44 funds), respectively, as of 10/31/10. 3Duration is a measure of a fund's sensitivity to interest rate changes, i.e., the longer a fund's duration, the more sensitive it is to changes in interest rates. 4The federal funds rate is the interest rate, set by the US Federal Reserve Board, at which banks lend money to each other, usually on an overnight basis. 5The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 6Coupon — The interest rate on a bond the issuer (in the case of mortgage-backed securities, the government) promises to pay to the holder of the bond until maturity, expressed as an annual percentage of face value. As an example, a bond with a 10% coupon would pay $100 on $1,000 of the face amount each year. When mortgages are pooled for sale to investors, they are pooled by the note rate that the homeowner pays to his mortgage company, so that a GNMA security with a 6% coupon would only contain mortgages where homeowners are paying roughly 6% mortgage interest rates and a GNMA with a 7.0% coupon would be a pool of homeowners with roughly 7% interest rates on their mortgages. A coupon's relationship to current interest rates helps determine how likely that homeowner is to refinance his mortgage, causing a prepayment. As a rule of thumb, a higher coupon rate will be more sensitive to prepayments of the mortgage than lower coupons will be. 7LIBOR, or the London Interbank Offered Rate, is the most widely used benchmark or reference rate for short-term interest rates. LIBOR is the rate of interest at which banks borrow funds from other banks, in large volume, in the international market. 8The global tactical asset allocation overlay strategy is designed to add value by taking advantage of short-term mispricings in the bond and currency markets. The portable alpha strategy may use instruments including but not limited to futures, options and currency forwards. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 Mortgage-Backed Securities Pass-Throughs 76% 70% Collateralized Mortgage Obligations 13% 12% Government & Agency Obligations 6% 14% Cash Equivalents 5% 4% 100% 100% Coupons* 10/31/10 10/31/09 Less than 4.5% 23% 18% 4.5%-5.49% 37% 25% 5.5%-6.49% 33% 42% 6.5%-7.49% 6% 9% 7.5% and Greater 1% 6% 100% 100% Credit Quality (Excluding Securities Lending Collateral and Cash Equivalents) 10/31/10 10/31/09 US Government and Agencies 98% 93% AAA 2% 7% 100% 100% Interest Rate Sensitivity 10/31/10 10/31/09 Effective Maturity 4.5 years 5.0 years Effective Duration 3.3 years 4.2 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is the measurable change in the value of a security in response to a change in interest rates. * Excludes Cash Equivalents, Securities Lending Collateral and US Treasury Obligations. Asset allocation, coupons and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 15. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Principal Amount ($) Value ($) Mortgage-Backed Securities Pass-Throughs 83.1% Federal Home Loan Mortgage Corp.: 6.5%, 7/1/2035 7.0%, with various maturities from 6/1/2032 until 10/1/2038 Federal National Mortgage Association: 5.0%, 3/1/2036 (a) 6.0%, 8/1/2035 Government National Mortgage Association: 4.5%, with various maturities from 6/1/2039 until 10/15/2040 (a) 5.0%, with various maturities from 2/15/2033 until 10/15/2040 (a) (b) 5.5%, with various maturities from 12/15/2028 until 3/20/2040 (a) (b) 6.0%, with various maturities from 11/15/2023 until 7/20/2039 (a) (b) 6.5%, with various maturities from 6/15/2031 until 6/20/2039 (b) 7.0%, with various maturities from 10/15/2022 until 3/20/2039 7.5%, with various maturities from 3/15/2022 until 1/15/2037 Total Mortgage-Backed Securities Pass-Throughs (Cost $1,577,738,789) Collateralized Mortgage Obligations 14.4% FannieMae Whole Loan, "IO2", Series 2007-W8, Interest Only, 6.0%, 9/25/2037 Federal Home Loan Mortgage Corp.: "FP", Series 2341, 1.156%*, 7/15/2031 "FO", Series 2418, 1.156%*, 2/15/2032 "GF", Series 2412, 1.206%*, 2/15/2032 "FA", Series 2419, 1.256%*, 2/15/2032 "F", Series 2439, 1.256%*, 3/15/2032 "FA", Series 2436, 1.256%*, 3/15/2032 "EF", Series 2470, 1.256%*, 3/15/2032 "57", Series 256, Interest Only, 5.0%, 3/15/2023 "ZK", Series 3382, 5.0%, 7/15/2037 "PT", Series 3586, IOette, 5.006%**, 2/15/2038 "PE", Series 2489, 6.0%, 8/15/2032 "TZ", Series 2778, 6.0%, 2/15/2034 "S17", Series 244, Interest Only, 6.194%**, 12/15/2036 "WS", Series 2877, Interest Only, 6.344%**, 10/15/2034 "A", Series 172, Interest Only, 6.5%, 1/1/2024 "SB", Series 2742, Interest Only, 6.744%**, 1/15/2019 "SB", Series 2788, Interest Only, 6.844%**, 10/15/2022 Federal National Mortgage Association: "1", Series 17, Principal Only, Zero Coupon, 5/1/2017 "OF", Series 2001-60, 1.206%*, 10/25/2031 "OF", Series 2001-70, 1.206%*, 10/25/2031 "FB", Series 2002-30, 1.256%*, 8/25/2031 "PF", Series 2001-69, 1.256%*, 12/25/2031 "FJ", Series 2002-52, 1.256%*, 9/25/2032 "FB", Series 2002-84, 1.256%*, 12/25/2032 "25", Series 351, Interest Only, 4.5%, 5/1/2019 "21", Series 334, Interest Only, 5.0%, 3/1/2018 "20", Series 334, Interest Only, 5.0%, 3/1/2018 ''23", Series 339, Interest Only, 5.0%, 7/1/2018 "PZ", Series 2007-47, 5.0%, 5/25/2037 "ZA", Series 2008-24, 5.0%, 4/25/2038 "ZX", Series 2010-13, 5.0%, 3/25/2040 "SD", Series 2008-45, Interest Only, 6.244%**, 6/25/2023 "ZQ", Series G93-39, 6.5%, 12/25/2023 Government National Mortgage Association: "FG", Series 2002-76, 0.656%*, 10/16/2029 "HI", Series 2010-H06, Interest Only, 1.142%**, 4/20/2060 "FP", Series 2003-67, 1.156%*, 8/20/2033 "BI", Series 2010-H01, Interest Only, 1.638%**, 1/20/2060 "HI", Series 2010-H21, Interest Only, 1.78%**, 10/20/2060 "FI", Series 2009-H01, Interest Only, 1.843%**, 11/20/2059 "LI", Series 2009-104, Interest Only, 4.5%, 12/16/2018 "PI", Series 2010-20, Interest Only, 4.5%, 9/16/2033 "NI", Series 2010-44, Interest Only, 4.5%, 10/20/2037 "VB", Series 2010-26, 5.0%, 1/20/2024 "KE", Series 2004-19, 5.0%, 3/16/2034 "ZB", Series 2004-31, 5.0%, 4/20/2034 "Z", Series 2004-61, 5.0%, 8/16/2034 "LE", Series 2004-87, 5.0%, 10/20/2034 "ZB", Series 2005-15, 5.0%, 2/16/2035 "Z", Series 2005-25, 5.0%, 3/16/2035 "ZA", Series 2006-47, 5.0%, 8/16/2036 "CK", Series 2007-31, 5.0%, 5/16/2037 "ZN", Series 2009-64, 5.0%, 7/20/2039 "EY", Series 2010-46, 5.0%, 4/20/2040 "AI", Series 2008-77, Interest Only, 5.5%, 10/20/2020 "AI", Series 2008-40, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-51, Interest Only, 5.5%, 5/16/2023 "AI", Series 2008-46, Interest Only, 5.5%, 5/16/2023 "PC", Series 2003-19, 5.5%, 3/16/2033 "MI", Series 2004-38, Interest Only, 5.5%, 11/20/2033 "PI", Series 2005-73, Interest Only, 5.5%, 12/20/2034 "PC", Series 2007-2, 5.5%, 6/20/2035 "PD", Series 2005-91, 5.5%, 12/20/2035 "IL", Series 2009-93, Interest Only, 6.0%, 10/16/2014 "BZ", Series 2004-46, 6.0%, 6/20/2034 "CI", Series 2009-42, Interest Only, 6.0%, 8/16/2035 "CT", Series 2009-42, 6.0%, 8/16/2035 "PY", Series 2009-122, 6.0%, 12/20/2039 "SC", Series 2008-64, Interest Only, 6.244%**, 4/20/2028 "PS", Series 2008-40, Interest Only, 6.244%**, 5/16/2038 "SJ", Series 2004-22, Interest Only, 6.344%**, 4/20/2034 "PS", Series 2003-55, Interest Only, 6.444%**, 6/20/2033 "SA", Series 2006-47, Interest Only, 6.544%**, 8/16/2036 "LS", Series 2003-74, Interest Only, 6.894%**, 12/20/2030 "SM", Series 2004-49, Interest Only, 6.894%**, 1/20/2034 "SA", Series 2004-42, Interest Only, 7.344%**, 3/20/2032 "SM", Series 2003-60, Interest Only, 7.494%**, 1/16/2033 "SA", Series 1999-30, Interest Only, 7.744%**, 4/16/2029 "S", Series 2000-14, Interest Only, 8.094%**, 2/16/2030 Total Collateralized Mortgage Obligations (Cost $257,261,995) Government & Agency Obligations 6.3% Other Government Related (c) 2.3% Ally Financial, Inc., FDIC Guaranteed, 1.75%, 10/30/2012 Citibank NA, FDIC Guaranteed, 0.448%*, 5/7/2012 Citigroup Funding, Inc., FDIC Guaranteed, 1.875%, 10/22/2012 JPMorgan Chase & Co.: FDIC Guaranteed, 0.522%*, 6/15/2012 Series 3, FDIC Guaranteed, 0.539%*, 12/26/2012 Western Corporate Federal Credit Union, 1.75%, 11/2/2012 US Government Sponsored Agencies 0.4% Federal Home Loan Mortgage Corp., 1.375%, 1/9/2013 Federal National Mortgage Association, 0.5%, 10/30/2012 US Treasury Obligations 3.6% US Treasury Bill, 0.185%***, 3/17/2011 (d) US Treasury Inflation-Indexed Note, 1.375%, 1/15/2020 (b) US Treasury Notes: 0.375%, 8/31/2012 (b) 0.875%, 2/29/2012 (e) 1.375%, 5/15/2013 (b) 3.625%, 2/15/2020 Total Government & Agency Obligations (Cost $122,939,100) Shares Value ($) Securities Lending Collateral 22.7% Daily Assets Fund Institutional, 0.26% (f) (g) (Cost $450,134,016) Cash Equivalents 5.9% Central Cash Management Fund, 0.20% (f) (Cost $117,519,831) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,525,593,731)+ Other Assets and Liabilities, Net ) ) Net Assets * These securities are shown at their current rate as of October 31, 2010. Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** These securities are shown at their current rate as of October 31, 2010. *** Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $2,525,634,635. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $102,359,495. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $103,728,795 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,369,300. (a) When-issued or delayed delivery securities included. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2010 amounted to $442,112,334, which is 22.3% of net assets. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) At October 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) At October 31, 2010, this security has been pledged, in whole or in part, as collateral for open swap contracts. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. FDIC: Federal Deposit Insurance Corp. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. IOettes: These securities represent the right to receive interest payments on an underlying pool of mortgages with similar features as those associated with IO securities. Unlike IO's, a nominal amount of principal is assigned to an IOette which is small in relation to the interest flow that constitutes almost all of the IOette cash flow. The effective yield of this security is lower than the stated interest rate. Principal Only: Principal Only (PO) bonds represent the "principal only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. Included in the portfolio are investments in mortgage or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp. and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At October 31, 2010, open futures contracts purchased were as follows: Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Japanese Government Bond JPY 12/9/2010 25 10 Year US Treasury Note USD 12/21/2010 2 Year US Treasury Note USD 12/31/2010 Federal Republic of Germany Euro-Schatz EUR 12/8/2010 ) Ultra Long Term US Treasury Bond USD 12/21/2010 33 ) Total net unrealized depreciation ) At October 31, 2010, open futures contracts sold were as follows: Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 12/15/2010 71 10 Year Canadian Government Bond CAD 12/20/2010 ) 10 Year US Treasury Note USD 12/21/2010 5 Year US Treasury Note USD 12/31/2010 Federal Republic of Germany Euro-Bund EUR 12/8/2010 United Kingdom Long Gilt Bond GBP 12/29/2010 Total net unrealized appreciation At October 31, 2010, open interest rate swaps were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 11/1/2010 11/1/2025 1 Floating — LIBOR Floating — 4.293%++ ) — ) 10/28/2010 10/28/2025 2 Floating — LIBOR Floating — 4.138%++ ) — ) Total unrealized depreciation ) ++These interest rate swaps are shown at their current rate as of October 31, 2010. At October 31, 2010, open total return swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Fixed Cash Flows Paid Reference Entity Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/9/2010 6/1/2012 3 % Citi Global Interest Rate Strategy Index Counterparties: 1Barclays Bank PLC 2Morgan Stanley 3Citigroup, Inc. At October 31, 2010, open written option contracts were as follows: Written Options Coupon Rate (%) Contract Amount Expiration Date Strike Price ($) Value ($) (h) Call Options 30-Year GNSF 12/13/2010 30-Year GNSF 1/13/2011 30-Year GNSF 11/12/2010 30-Year GNSF 11/12/2010 30-Year GNSF 12/13/2010 30-Year GNSF 12/13/2010 30-Year GNSF 1/13/2011 30-Year GNSF 11/12/2010 30-Year GNSF 11/12/2010 30-Year GNSF 12/13/2010 30-Year GNSF 1/13/2011 30-Year GNSF 11/12/2010 30-Year GNSF 11/12/2010 30-Year GNSF 1/13/2011 Total Call Options (Premiums received $1,807,617) Put Options 30-Year GNSF 12/13/2010 30-Year GNSF 1/13/2011 30-Year GNSF 11/12/2010 30-Year GNSF 11/12/2010 30-Year GNSF 12/13/2010 30-Year GNSF 1/13/2011 30-Year GNSF 11/12/2010 30-Year GNSF 11/12/2010 30-Year GNSF 1/13/2011 30-Year GNSF 1/13/2011 Total Put Options (Premiums received $1,279,297) Total Written Options (Premiums received $3,086,914) (h) Unrealized depreciation on written options at October 31, 2010 was $288,482. GNSF: Government National Single Family LIBOR: London Interbank Offered Rate As of October 31, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty CHF USD 11/22/2010 UBS AG EUR USD 11/22/2010 Morgan Stanley Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD SEK 11/22/2010 ) Morgan Stanley USD NOK 11/22/2010 ) UBS AG USD AUD 11/22/2010 ) UBS AG USD CAD 11/22/2010 ) UBS AG JPY USD 11/22/2010 ) Bank of New York Mellon Corp. NZD USD 11/22/2010 ) Morgan Stanley GBP USD 11/22/2010 ) Bank of New York Mellon Corp. Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, interest rate swap contracts, total return swap contracts, options contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Mortgage-Backed Securities Pass-Throughs $
